PER CURIAM.
Najera appeals from the trial court’s summary denial of his Florida Rule of Criminal Procedure 3.850 motion for post-conviction relief. We find that the petition is facially sufficient to support his motion. See Williams v. State, 316 So.2d 267 (Fla.1975); Torres v. State, 485 So.2d 469 (Fla. 3d DCA 1986). Therefore, we reverse and remand for further proceedings in accordance with Rule 3.850. Thomas v. State, 490 So.2d 1376 (Fla. 3d DCA 1986); Copeland v. State, 492 So.2d 1190 (Fla. 3d DCA 1986); Owens v. State, 463 So.2d 408 (Fla. 3d DCA 1985).
Reversed and remanded for further proceedings.